  Case 19-40852       Doc 29     Filed 05/30/19 Entered 05/30/19 11:30:01            Desc Main
                                   Document     Page 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
                              CENTRAL DIVISION
_________________________________
                                    )
In re:                              )
                                    )
PRESTIGE HEALTH CARE SERVICES, INC. )   Chapter 11
                                    )   Case No. 19-40852-CJP
                                    )
                       Debtor       )
                                    )


                                  UNITED STATES TRUSTEE’S
                                  MOTION TO DISMISS CASE

                                               and

                         Request for Emergency Hearing/Determination



       Pursuant to 28 U.S.C. §§ 586(a)(3)(G), (a)(8) and 11 U.S.C. § 1112(b), the United States
Trustee (“U.S. Trustee”) requests that this Court enter an order dismissing this case, because
the Debtor has failed to provide the United States Trustee with any evidence that the Debtor
is maintaining in force the appropriate workmans’ compensation insurance coverage for its
business. In further support of this motion, the United States Trustee states:


       1.      Prestige Health Care Services, Inc., (“Debtor”), filed a voluntary petition for
relief under Chapter 11 of the Bankruptcy Code on May 22, 2019.

       2.      This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and 1334.


       3.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A).


       4.      Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.


       5.      To date the United States Trustee has not been able to form a creditors
committee as contemplated by 11 U.S.C. § 1102.
  Case 19-40852       Doc 29     Filed 05/30/19 Entered 05/30/19 11:30:01          Desc Main
                                   Document     Page 2 of 3




       6.      The Court has entered an order requiring the Debtor to file statements and
schedules by June 5, 2019. The meeting of creditors under 11 U.S.C. § 341 will be scheduled to
take place in Worcester. The United States Trustee conducted an Initial Debtor Interview
(“IDI”) on May 29, 2019.


       7.      The Secretary of the Commonwealth of Massachusetts’s Corporate Database
lists Debtor as a foreign corporation organized under the laws of the District of Columbia
According to records at the Office of the Secretary of the Commonwealth of Massachusetts,
the Debtor came into existence on or about April 28, 2011.


       8.      The Debtor is in the business of providing home healthcare services. The
Debtor represented to the United States Trustee that it employs approximately 150 health
workers and contracts for the services of approximately 40 independent contractors.


       9.      To date, the Debtor has failed to provide the United States Trustee with any
evidence that the Debtor in force appropriate, and legally mandated, workman’s compensation
insurance coverage. At the IDI, the Debtor represented to the United States Trustee that it
was in the process of obtaining workmans’ compensation insurance, but that it currently did
not have a binder reflecting an in force policy.


       10.     The Debtor’s failure to provide evidence that it is maintaining appropriate
insurance constitutes cause for dismissal. 11 U.S.C. § 1112(b)(4)(C).


       11.     Under these circumstances, the interests of creditors and the estate would be
best served by dismissal of the Debtor’s Chapter 11 case under 11 U.S.C. § 1112(b).


                             Request for Emergency Hearing/Determination


       Pursuant to MLBR 9013-1(g), the U.S. Trustee seeks an emergency hearing on, or

                                                   2
  Case 19-40852       Doc 29     Filed 05/30/19 Entered 05/30/19 11:30:01           Desc Main
                                   Document     Page 3 of 3


determination of, this motion, because the Debtor’s apparent failure to maintain workmans’
compensation insurance poses a threat of immediate harm to the bankruptcy estate and to the
members of the public in the Debtor’s employ.


       WHEREFORE, the United States Trustee respectfully requests that the Court enter
an Order dismissing this case, and granting all other relief to which he may be entitled.


                                             Respectfully submitted,

                                             William K. Harrington
                                             United States Trustee, Region 1

                                             BY: ___/s/ Lisa D. Tingue ___
                                             Lisa D. Tingue (BBO # 633275)
                                             Trial Attorney
                                             United States Department of Justice
                                             Office of the United States Trustee
                                             446 Main Street, 14th Floor
                                             Worcester, MA 01608
                                             (508) 793-0555 (telephone)
Date: May 30, 2019                           lisa.d.tingue@usdoj.gov




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 30th day of May, 2019, the foregoing
document was served by email through the Court’s ECF system to all entities that are
registered users thereof in this case.

                                                        /s/ Lisa D. Tingue
                                                            Lisa D. Tingue




                                                3
